Citation Nr: 0739468	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).

(The issue of whether the veteran's daughter D may be 
recognized as a helpless child on the basis of permanent 
incapacity for self-support before attaining the age of 18 is 
the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had recognized service in the Philippine 
Guerillas from April 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  Prior to August 28, 2006, the veteran's PTSD was 
productive of moderate occupational and social impairment.   

2.  As of August 28, 2006, the veteran's PTSD has been 
productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to August 28, 2006, a 50 percent evaluation is 
warranted for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for a 100 percent evaluation for PTSD have 
been approximated as of  August 28, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 
4.14, 4.125-4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO provided the veteran with VCAA notice in a February 
2004 letter.  This letter notified the veteran of the 
evidence required to substantiate a claim for service 
connection for PTSD and explained VA's duty to assist.  This 
letter informed the veteran of what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
him in obtaining and advised him to submit any relevant 
evidence in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

An August 2007 letter provided the veteran with notice of the 
evidence required to establish a disability rating and 
effective date.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court (Court of Appeals for 
Veterans Claims), the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  Id.

To the extent that the degree of disability assignable and 
the effective-date provision was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  
However, because the timing error did not affect the 
essential fairness of the adjudication of the claims, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.  The veteran has not identified any 
relevant evidence that remains outstanding.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

The veteran seeks a higher initial rating for service-
connected post-traumatic stress disorder.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

In this case, the RO has evaluated the veteran's PTSD as 30 
percent disabling pursuant to Diagnostic Code (DC) 9411, 
which is governed by the General Rating Formula for Mental 
Disorders.  

Under the rating criteria, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).
The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The formula provides for a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A GAF score of 61 to 70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 71 
to 80 reflects symptoms that are transient and expectable 
reactions to psychosocial stressors and no more than slight 
impairment in social, occupational or school functioning.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240 (1995).

As noted previously, the veteran had active service from 
April 1945 to February 1946.   A post-service diagnosis of 
PTSD is first documented in VA outpatient counseling notes 
dated in April 2004.  That examination report reflects that 
the veteran reported a long history of symptoms 
characteristic of PTSD, including intrusive memories and 
recurrent nightmares of incidents he experienced in World War 
II.  Other symptoms reported by the veteran included 
paranoia, social isolation, avoidant behavior, difficulty 
establishing relationships, depression, irritability, 
flashbacks and insomnia.  The veteran reported nightmares 
about an incident that occurred during service when he was 
physically attacked by a Japanese soldier.  The veteran 
denied suicidal and homicidal ideation.      

A VA psychiatrist assessed the veteran's mood as depressed.  
It was noted that the veteran's affect was intense at times 
and appropriate to mood.  The veteran was alert and oriented. 
There were no psychotic symptoms.  Insight and judgment were 
fair, and there were no significant functional deficits.  The 
examining psychiatrist diagnosed PTSD and assigned a GAF of 
50.  

The veteran had a VA examination in August 2006.  The 
veteran's reported irritability, outbursts of anger, 
difficulty concentrating and hypervigilance.  The examination 
report indicates that the veteran reported recurrent and 
distressing recollections of being injured by a Japanese 
soldier.  He denied an increased startle response and denied 
panic attacks.  The veteran denied suffering from depression 
either in the past or the present.  He described his mood as 
good.  The veteran denied suicidal or homicidal ideation or 
intent.  The veteran reported that his mental symptoms 
impaired or impacted his marital or home life throughout the 
years.  
  
The examiner noted that the veteran was pleasant and relaxed 
during the examination.  The veteran was noted as oriented to 
time, place and purpose.  The veteran did not know the month, 
day of the month of the year.  He could only name eight of 
his 10 children.  There were no hallucinations, delusions or 
other psychotic symptoms.  His affect was flattened.  The 
examiner noted that the veteran did not appear depressed or 
anxious.  There were no loose associations, tangentiality or 
circumstantiality.  Judgment and insight were noted as poor.  

The examiner diagnosed PTSD and dementia and assigned a GAF 
of 45.  The examiner opined that recent memory and remote 
memory were severely impaired.  The VA examiner opined that 
the veteran did not appear capable of managing his benefit 
payments in his own best interest and did not appear to be 
able to understand and perform simple and complex 
instructions secondary to his severe memory problems.  

The claims file does not currently contain medical evidence 
which dissociates any dementia symptoms from the veteran's 
PTSD symptoms.  The VA examiner's only comment on the cause 
of the veteran's dementia was that, "Dementia may or may not 
be secondary to the injuries [the veteran] had when struck in 
the head when he was in the military."  

The Board may compensate the veteran only for service-
connected disability.  It is unclear, however, whether the 
veteran's dementia is attributable to PTSD, or to other 
causes.  Because the medical evidence does not differentiate 
the veteran's level of impairment due to dementia versus 
PTSD, such signs and symptoms will be attributed to his PTSD.  
See 38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. 
App. 181 (1998).

The Board finds that, prior to August 28, 2006, an initial 
rating of 50 percent is warranted for the veteran's PTSD.  
During that time period, VA records show that the veteran had 
disturbances of motivation and mood.  He had fair insight and 
judgment, and a VA psychiatrist found no significant 
functional deficits.   No memory deficits were noted prior to 
August 28, 2006. 

Affording the veteran the benefit of the doubt, the Board 
finds that a 100 percent rating is warranted as of August 28, 
2006, based on the VA examination report which demonstrates 
severe memory impairment, disorientation to time and memory 
and loss for names of close relatives. 

ORDER

Prior to August 8, 2006, a 50 percent rating is granted, 
subject to regulations governing the payment of monetary 
benefits.

A rating of 100 percent is granted from August 28, 2006, 
subject to regulations governing the payment of monetary 
benefits. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


